Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I comprising claims 1-8 in the reply filed on 06/22/20 is acknowledged.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. See modified rejections cited below in view Blesser (US 8,364,504) in view of Rose (US 4,695,954) and further in view of Ali (US 2016/0283691 A1) wherein the new reference of Ali discloses transmitting a video recording of a patients medication compliance to a remote management system.
In the Non Final Action dated 10/01/2020, previously presented claim 7 was indicated to be allowable if all intervening claims were incorporated in an independent form thus requiring the limitations of claims 1, 6 and 7 to be added.  The amended claim 1 only includes the limitations of claim 7 thus the claim in combination is rejected in view of Ali (US 2016/0283691 A1).
In regards to a request for a rejoinder of claim 9-20, it is to be noted the applicant elected a method for dispensing medication, the restricted claims cannot be included .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blesser (US 8,364,504) in view of Rose (US 4,695,954) and further in view of Ali (US 2016/0283691 A1).

Referring to claim 1.  Blesser discloses a method comprising:
receiving (pharmacy receiving prescription 218; Figure 3), from a medical provider (prescribing doctor; Col. 6 line 4), a prescription associated with an identifier of a patient (Flow proceeds from block 304 to decision block 310 where the process quarries whether a recorded personal identification number has been entered by the user; Col. 4 line 40-41; Figure 3);
obtaining from the medical provider patient data (in response to receiving a new prescription; 218) including medical history of the patient (Network server 106 is, in turn, connected to an application server 108 that enables integration of a customer database 110 having information such as a customer's prescription history and health history; Col. 

Blesser does not disclose adding medication according to the prescription to a secure container and programing the dosage.

Rose discloses a modular medication dispensing apparatus (Figure 1) wherein a pharmacy adding medication according to the prescription to a secure container (Col. 5 lines 1-23); and programming the secure container with the patient identifier and dosage information, including a dosage schedule according to the received prescription (After Rx code card 10 has been programmed with all prescription information, and container 20 has been filled in accordance therewith, both will be transported together to the patient location and inserted within medication dispenser 22; Col. 5 lines 24-3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Blesser to include adding medication according to the prescription to a secure container and programing the dosage as taught by Rose because adding medication and programing the medication container for consumption times for the user would make medication compliance for the user easier and thus provide a safer medication dispensing adherence.
Blesser in view of Rose do not disclose wherein a video recording of the patient at a patient’s site receiving the medication is sent to the medical provider.

Ali discloses a method for medication dispensing from a container (10; Figure 1A) wherein a video recording of the patient at a patient’s site receiving the medication is sent to the medical provider (Para. [0010]; a video/still image camera or other image recording device will record media (e.g., video and/or images) of the patient taking possession of the medication and administering the medication, and the resultant media is communicated to a remote management system where it can be monitored or analyzed, for example, by a physician, medical personnel, law enforcement, or family).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Blesser in view of Rose to have recorded a video of the patient at a patient’s site receiving the medication and having to video sent to a medical provider/servicer as taught by Ali because sending a video confirmation of a patient taking the medication would allow for easier monitoring of the patients medication consumption by an authorized personnel thus assuring the patient is in compliance for taking the medication as directed.

Referring to claim 2.  Blesser discloses a method comprising:
wherein the patient data (314; Figure 3) includes other medication prescribed for the patient (prescription history of prescribed medications; 314); and wherein determining that the prescription is compatible with the patient data includes determining that the medication prescribed does not adversely interact with the other patient medication (determine drug interactions, 214 and verify drug interactions 224).

Referring to claim 6.  Blesser in view of Rose disclose transporting the secure container to a site at which the patient is present (transported to the patient; Col. 5. Lines 24-32);
wherein the patient receives the medication after the identity of the secure container (20; view identification number; Col. 9 lines 1-8) is verified at the patient site based on the patient identifier programmed in the secure container (see claim 5 in Rose) and identity of the patient is authenticated based on an identification number.

Blesser in view of Rose do not disclose the identity of the patient is authenticated based on a biometric scan

Ali discloses a method for medication dispensing from a container (10; Figure 1A) wherein the identity of the patient is authenticated based on a biometric scan (Para. [0011]; in order to gain access to the medication, one dose or one pill at a time, in at least one embodiment, the patient must first enter a code or other authenticating information (e.g., biometric fingerprint information, password, swipe or scan driver's license, etc.) Once authenticated, the system, method and device will analyze..)

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Blesser in view of Rose to have included the identity verification of the patient as being authenticated based on a biometric scan because using a biometric scan for patient .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blesser (US 8,364,504) in view of Rose (US 4,695,954) in view of Ali (US 2016/0283691 A1) and further in view of William (US 7,289,879).

Referring to claims 3 and 4.  Rose discloses a modular medication dispensing apparatus (Figure 1) wherein
the secure container (20; Figure 1) includes one or more medication bins (20A-20D); and wherein adding medication to the secure container (20) includes:
connecting the secure container to a medication counting and sorting mechanism.
Blesser in view of Rose and Ali do not disclose causing the medication counting and sorting mechanism to fill the one or more bins of the secure container with the prescribed medication.

William discloses a pill dispenser (Figure 1) wherein the dispenser causing the medication counting and sorting mechanism (Figure 5) to fill the one or more bins (50) of the secure container with the prescribed medication (The system produces a label and fills prescription vials with a specific drug for a specific patient. The system includes a "cassette" based pill counting system and a label printer serviced by an articulated 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Blesser in view of Rose and Ali to include medication counting and sorting mechanism to fill the one or more bins of the secure container with the prescribed medication as taught by William because a medication counting and sorting mechanism would automate the process of loading medication robotically thus reducing potential errors and reducing time for filling the prescriptions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blesser (US 8,364,504) in view of Rose (US 4,695,954) in view of Ali (US 2016/0283691 A1) in view of William (US 7,289,879) and further in view of Ferguson (US 2009/0167531 A1).

Referring to claim 5.  Blesser in view of Rose, Ali and William receiving encrypted electronic data containing the prescription over the Internet; and decrypting the encrypted electronic data.

Ferguson disclose receiving encrypted electronic data containing the prescription over the Internet; and decrypting the encrypted electronic data to generate the prescription in plain text (which can require capability to cryptographically "sign" data and/or encrypt data for transmission and decrypt it upon receipt; Para. [0066]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Blesser in view of Rose, Ali and William to include receiving encrypted electronic data containing the prescription over the Internet; and decrypting the encrypted electronic data as taught by Ferguson because information transferred over the internet would be secure thus allowing for an increased customer usage of the dispenser. 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/Primary Examiner, Art Unit 3651